IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 00-50739



UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                                   versus

DAVID GUY COLLIVER,
                                                Defendant-Appellant.



             Appeal from the United States District Court
                   for the Western District of Texas
                            (EP-99-CR-1694)

                               July 12, 2001

Before HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges, and DOWD*,
District Judge.

PER CURIAM:**

     We   conclude    that   the   district   court   did   not   abuse   its

discretion in denying the motion for continuance.             We are also

persuaded    that    the   instruction   on    deliberate   ignorance     was

warranted.    The judgment of conviction is affirmed.

     AFFIRMED.




     *
       District Judge of the Northern District of Ohio, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.